1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number:

 3 Filing Date: June 07, 2016

 4 NO. 34,150

 5 STATE OF NEW MEXICO,

 6         Plaintiff-Appellee,

 7 v.

 8 JUDD MOORE,

 9         Defendant-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF DONA AÑA COUNTY
11 Fernando R. Macias, District Judge

12 Hector H. Balderas, Attorney General
13 Elizabeth Ashton, Assistant Attorney General
14 Albuquerque, NM

15 for Appellee

16   Lahann Law Firm, LLC
17   Jeff C. Lahann
18   Christopher K. P. Cardenas
19   Las Cruces, NM

20 for Appellant
 1                                       OPINION

 2 VIGIL, Chief Judge.

 3   {1}    Defendant conditionally pled guilty to two counts of forgery, one count of

 4 embezzlement, and one count of attempt to evade or defeat tax, reserving his right to

 5 appeal from an order of the district court denying his motion to dismiss the indictment

 6 for a violation of his constitutional right to a speedy trial. We reverse the district

 7 court.

 8 I.       BACKGROUND

 9   {2}    Defendant was arrested on July 13, 2010, based on charges filed in the

10 magistrate court consisting of several counts of forgery, embezzlement, and

11 conspiracy to commit forgery. On July 14, 2010, Defendant made his first appearance,

12 and was released from custody subject to conditions three days later. The complaint

13 against Defendant was then dismissed without prejudice after the grand jury

14 indictment was filed on March 24, 2011. The Defendant was arraigned on April 11,

15 2011, and the State filed a statement of joinder adding three other defendants to the

16 case.

17   {3}    The Honorable Lisa C. Schultz was excused from this case, and the Honorable

18 James T. Martin was assigned on April 27, 2011. The State then exercised its right

19 to excuse Judge Martin, and the case was reassigned to the Honorable Fernando R.
 1 Macias on May 23, 2011. The case was set for trial on March 28, 2012, but the State

 2 filed a motion for continuance on March 20, 2012, stating that the amount of

 3 discovery was significant and additional time was needed to prepare for trial and

 4 provide defense counsel with the necessary documents. Defendant concurred, and the

 5 motion was granted. The trial was reset for August 22, 2012.

 6   {4}   On August 15, 2012, the State filed another motion for continuance on grounds

 7 that the three co-defendants were applying to the preprosecution diversion program

 8 and the State needed additional time to complete the application process. See NMSA

 9 1978, §§ 31-16A-1 to -8 (1981, as amended through 1984). Defendant opposed this

10 motion, asserting in his response that any further delay would violate his right to a

11 speedy trial. The district court granted the motion and a status hearing was scheduled

12 for September 10, 2012. The three co-defendants were not accepted into the program

13 until September 9, 2013.

14   {5}   At the status hearing, both parties informed the district court that it would take

15 one week to present their case to the jury. The State requested a time period of two

16 weeks on behalf of both parties, and the district court stated that the trial would not

17 occur until the next calendar year—and that it would aim for January 2013. The next

18 trial date was set for June 12, 2013, but the length of the trial was erroneously set for

19 three days. Due to this error, the trial was reset to September 9, 2013.


                                               2
 1   {6}   On August 19, 2013, Defendant filed a motion to dismiss alleging a speedy trial

 2 violation. Defendant also filed a motion to exclude witnesses and evidence. The

 3 district court scheduled a motion hearing on September 9, 2013, and reset the trial to

 4 begin the next day. At the hearing, the district court denied the motion to dismiss.

 5 With regard to the motion to exclude witnesses and evidence, Defendant informed the

 6 district court that he had just received a witness statement the prior week and obtained

 7 three other witness statements that very day, September 9, 2013. The State conceded

 8 that the late disclosure was due to negligence in reviewing its files. Based on the late

 9 disclosures, defense counsel requested a continuance of the trial asserting that his

10 assistance would be ineffective at the trial as scheduled because the late disclosures

11 required interviews of these witnesses. The district court granted the continuance, and

12 the trial was reset for November 19, 2013.

13   {7}   The State then filed a motion to continue the trial because the sole attorney

14 assigned to this case had resigned. According to the State, no other attorney would

15 be prepared to take this case to trial on the set date based on the complexity of this

16 case. Defendant filed an objection to the continuance, arguing that any further delay

17 violated his right to a speedy trial. The district court granted the motion and the trial

18 was then reset for January 21, 2014.




                                               3
 1   {8}   However, this trial date was vacated because the district court judge was

 2 unavailable due to other responsibilities. The trial was reset for May 19, 2014. At a

 3 motion hearing on May 15, 2014, the parties agreed to a plea contingent upon

 4 Defendant’s renewed motion to dismiss for a speedy trial violation. The parties

 5 agreed that if the district court denied the motion, Defendant would enter into a

 6 conditional plea agreement, reserving his right to appeal the district court’s ruling.

 7 The parties stipulated that the delay for a speedy trial violation ended on May 19,

 8 2014. Defendant filed an unopposed motion for continuance in order to draft a

 9 renewed motion to dismiss, and filed the motion after the stipulated date. The district

10 court denied the motion to dismiss and Defendant entered into the conditional plea

11 agreement. Defendant appeals.

12 II.     DISCUSSION

13   {9}   “The right to a speedy trial is a fundamental right of the accused that is

14 guaranteed by both the Sixth Amendment of the United States Constitution and

15 Article II, Section 14 of the New Mexico Constitution.” State v. Taylor, 2015-

16 NMCA-012, ¶ 6, 343 P.3d 199 (alterations, internal quotation marks, and citations

17 omitted). To determine whether a defendant’s right to a speedy trial was violated, our

18 Supreme Court has adopted the balancing test of Barker v. Wingo, 407 U.S. 514, 530

19 (1972). See State v. Garza, 2009-NMSC-038, ¶ 13, 146 N.M. 499, 212 P.3d 387.


                                              4
 1 Under this balancing test, four factors are weighed: (1) the length of delay; (2) the

 2 reasons for the delay; (3) the defendant’s assertion of his right; and (4) the actual

 3 prejudice to the defendant. Id. On appeal, we defer to the district court’s factual

 4 findings but “review the weighing and the balancing of the Barker factors de novo.”

 5 State v. Spearman, 2012-NMSC-023, ¶ 19, 283 P.3d 272 (internal quotation marks

 6 and citation omitted).

 7 A.       Length of Delay

 8   {10}   The first factor has two purposes: it acts as the triggering mechanism to

 9 determine whether further inquiry into the Barker factors is warranted, and if the

10 delay is “presumptively prejudicial,” it is a separate factor to consider in our analysis.

11 State v. Serros, 2016-NMSC-008, ¶ 22, 366 P.3d 1121 (internal quotation marks and

12 citation omitted). As a benchmark, a delay is presumptively prejudicial if it exceeds

13 one year in a simple case, fifteen months in an intermediate case, and eighteen months

14 in a complex case. Garza, 2009-NMSC-038, ¶ 48. The district court found, and

15 neither party disputes, that this case was “extremely complex,” and that the delay was

16 forty-six months. Thus, the delay is twenty-eight months beyond the eighteen-month

17 threshold for presumptively prejudicial delay in a complex case.

18   {11}   With regard to the weight given to the length of the delay, “the greater the

19 delay the more heavily it will potentially weigh against the State.” Id. ¶ 24. In the


                                               5
 1 present case, the district court found that the delay weighs heavily against the State,

 2 which the State disputes. Although the State argues that the length of delay should

 3 only weigh moderately against the State, State v. Steinmetz, 2014-NMCA-070, ¶¶ 5-6,

 4 327 P.3d 1145 (holding that a delay of forty-three months weighs moderately against

 5 the State), our Supreme Court has recently recognized that a “delay of over [fifty-one]

 6 months is extraordinary, and therefore it weighs heavily in [the d]efendant’s favor.”

 7 Serros, 2016-NMSC-008, ¶ 24. Moreover, we have stated that a delay approximately

 8 twice as long as the threshold weighs heavily against the State. See Taylor, 2015-

 9 NMCA-012, ¶ 9 (holding that a delay nearly twice as long as the twelve-month

10 threshold for simple cases weighs heavily against the State); State v. Vigil-Giron,

11 2014-NMCA-069, ¶¶ 19-20, 327 P.3d 1129 (holding that the delay of an additional

12 eighteen months beyond the triggering date for a complex case weighs heavily against

13 the State). We therefore weigh the delay of forty-six months—over twice as long as

14 the presumptively prejudicial threshold—heavily against the State.

15 B.       Reasons for Delay

16   {12}   “Barker identified three types of delay, indicating that different weights should

17 be assigned to different reasons for the delay.” Garza, 2009-NMSC-038, ¶ 25

18 (internal quotation marks and citation omitted). These three types of delay are:




                                                6
 1 (1) deliberate delay; (2) negligent or administrative delay; and (3) delay justified by

 2 a valid reason. Id. ¶¶ 25-27.

 3   {13}   Deliberate delay “should be weighted heavily against the government”;

 4 whereas, a negligent or administrative delay “should be weighted less heavily but

 5 nevertheless should be considered since the ultimate responsibility for such

 6 circumstances must rest with the government rather than with the defendant.” Id. ¶¶

 7 25-26 (internal quotation marks and citation omitted). “Intermediate categories of

 8 delay, such as bureaucratic indifference or failure to take reasonable means to bring

 9 a case to trial, are considered more culpable and weigh more heavily against [the

10 government], especially if the defendant has sought to safeguard his rights.” State v.

11 Laney, 2003-NMCA-144, ¶ 17, 134 N.M. 648, 81 P.3d 591. Finally, a delay caused

12 by a valid reason will be considered appropriately justified. Garza, 2009-NMSC-038,

13 ¶ 27.

14   {14}   Approximately eight months passed while the case was in the magistrate court,

15 from Defendant’s arrest on July 13, 2010, until the indictment was filed in the district

16 court on March 24, 2011. Within this time period, Defendant made his first

17 appearance on July 19, 2010, and filed a demand for discovery, list of witnesses, and

18 pre-trial interviews on August 2, 2010. The record contains no response from the

19 State regarding any disclosure of discovery. See Rule 6-504(A) NMRA (stating that


                                              7
 1 the State must provide discovery within forty-five days after arraignment or the

 2 waiver of arraignment unless the district court orders a different period). The record

 3 also fails to provide evidence that the State took any action to move the case toward

 4 trial. See Rule 6-506(B)(1) NMRA (stating that trial shall commence approximately

 5 six months after the arraignment or waiver of arraignment). The State’s excuse is that

 6 it brought the indictment in district court with additional charges, which caused the

 7 delay. This does not justify not taking steps to bring the case to trial. See Barker, 407
8 U.S. at 527 (stating that the state has the duty to bring a defendant to trial). The

 9 State’s actions, or lack thereof, qualify as bureaucratic indifference, and this delay

10 weighs heavily against the State.

11   {15}   The next delay involved a period of twenty-six days from April 27, to May 23,

12 2011, during which two judges were excused from the case. This delay of less than

13 one month does not weigh against either party. See State v. Benavidez, 1999-NMCA-

14 053, ¶ 35, 127 N.M. 189, 979 P.2d 234 (“We hold that the length of delay caused by

15 the recusals, a period that appears to amount to less than one month, should not be

16 allocated to either party but should be excluded from the speedy trial period.”),

17 vacated on other grounds by 1999-NMSC-041, 128 N.M. 261, 992 P.2d 274.

18 Additionally, we defer to the district court finding that during this time “[t]he case

19 proceeded normally” prior to the State’s March 20, 2012 motion for continuance and


                                               8
 1 therefore weigh the delay neutrally. State v. Valencia, 2010-NMCA-005, ¶ 18, 147

 2 N.M. 432, 224 P.3d 659 (“[W]here a case moves toward trial with customary

 3 promptness, the period of time is to be weighed neutrally between the parties.”

 4 (internal quotation marks and citation omitted)).

 5   {16}   We now analyze the first continuance caused by the State’s delay in providing

 6 discovery. On March 20, 2012, two months beyond the presumptively prejudicial

 7 threshold and only eight days before the trial date, the State filed its first motion for

 8 continuance based on the purported amount of discovery. The State requested

 9 additional time in order to prepare for trial and give Defendant adequate discovery.

10 On the same day, the State also filed an untimely notice of disclosure, 344 days after

11 the arraignment. See Rule 5-501(A) NMRA (stating that, unless a shorter time period

12 is ordered by the court, the state shall provide discovery within ten days after

13 arraignment or the date of filing a waiver of arraignment). Prior to this filing, the

14 State did not provide any other notice of disclosure to Defendant. While the State

15 argues that Defendant concurred with this continuance and thus cannot complain of

16 this delay, State v. McCrary, 1984-NMSC-005, ¶ 18, 100 N.M. 671, 675 P.2d 120,

17 Defendant had no choice but to agree with the motion due to the late disclosure. See

18 Laney, 2003-NMCA-144, ¶¶ 9, 19 (holding that a continuance caused by the state’s

19 negligence in failing to provide discovery weighs heavily against the state, even


                                               9
 1 though the continuance was stipulated); see also State v. Flores, 2015-NMCA-081,

 2 ¶ 12, 355 P.3d 81 (“The [s]tate’s duties under Rule 5-501(A) are not optional, nor are

 3 they triggered by Defendant’s requests.”). Because the State provided its disclosure

 4 eight days before trial and did not properly disclose or prepare for trial for twenty

 5 months from Defendant’s arrest, we weigh this approximate five-month delay, March

 6 28 to August 22, 2012, heavily against the State.

 7   {17}   The delay from August 22, 2012 to September 9, 2013, also weighs heavily

 8 against the State. On August 15, 2012, the State filed a motion for continuance to

 9 allow the co-defendants to complete the screening process for the preprosecution

10 diversion program. The State informed the district court that it “cannot imagine . . .

11 that [the defendants] would not be accepted in the program.” The co-defendants were

12 not admitted into the program until September 9, 2013—the trial date. In other words,

13 it took over a year for the co-defendants to be accepted. The district attorney

14 decides whether to divert a person into the preprosecution diversion program.

15 See § 31-16A-7. The State does not even attempt to provide an excuse to justify the

16 delay in the co-defendants’ acceptance. This delay is beyond mere negligence and

17 therefore weighs heavily on the State. See Taylor, 2015-NMCA-012, ¶ 25

18 (recognizing that the delay weighs heavily against the state when the cause of the

19 delay is more than mere negligence).


                                             10
 1   {18}   The State yet again caused a delay of approximately two months from

 2 September 10 to November 19, 2013, because of late disclosure. After the district

 3 court reset the trial date and a motion hearing was held on September 9, 2013,

 4 Defendant requested a continuance because the State disclosed one witness statement

 5 the week prior to the trial date and three witness statements the day before the

 6 scheduled trial. At the motion hearing, the State admitted that the late disclosure

 7 resulted from its own negligence. Although Defendant requested the continuance, it

 8 was the State’s inexcusable late disclosure that made it necessary for Defendant to ask

 9 for this continuance. See State v. Ochoa, 2014-NMCA-065, ¶ 11, 327 P.3d 1102

10 (holding that the delay resulting from defendant’s motion for continuance weighs

11 against the state because the defendant’s expert had insufficient time to make their

12 report due to the postponement of the interviews from the state’s witnesses), cert.

13 granted, 2014-NMCERT-006, 328 P.3d 1188. We also weigh this delay heavily

14 against the State. See Laney, 2003-NMCA-144, ¶ 19.

15   {19}   Finally, there was a delay of approximately six months from November 19,

16 2013 to May 19, 2014. The State filed a continuance on November 12, 2013, because

17 its assigned counsel had resigned and no other attorney could be prepared to present

18 its case on the trial date. After the district court granted the continuance, the court

19 then also vacated the trial date because he had to attend to other business. The new


                                             11
 1 trial was scheduled on May 19, 2014. These delays are administrative and weigh

 2 against the State but not heavily. State v. Lujan, 2015-NMCA-032, ¶ 15, 345 P.3d
3 1103.

 4   {20}   On balance, over twenty-seven months out of a forty-six-month delay weigh

 5 heavily against the State. On this basis, we hold that the reasons for the delay weigh

 6 heavily against the State.

 7 C.       Assertion of the Right

 8   {21}   In examining this third factor under Barker, “we assess the timing of the

 9 defendant’s assertion and the manner in which the right was asserted.” Garza, 2009-

10 NMSC-038, ¶ 32. We therefore “accord weight to the frequency and force of the

11 defendant’s objections to the delay[,]” and further “analyze the defendant’s actions

12 with regard to the delay.” Id. (internal quotation marks and citation omitted).

13   {22}   Here, Defendant asserted his right four times in a forty-six-month period. See

14 Flores, 2015-NMCA-081, ¶ 32 (holding that the defendant adequately asserted his

15 right when he gave at least four assertions in a sixty-two-month period). Defendant

16 objected to the State’s two separate motions for continuances, specifically asserting

17 that the delay would violate the speedy trial right. The other two assertions were in

18 a motion to dismiss for violation of the speedy trial right and an oral assertion at a

19 motion hearing. See Lujan, 2015-NMCA-032, ¶ 18 (“New Mexico courts, however,


                                              12
 1 have concluded that a motion to dismiss based on speedy trial grounds is an assertion

 2 of the right that is weighed against the government.”). While the State argues that

 3 Defendant’s first assertion and the assertions regarding the motions to dismiss were

 4 untimely, it concedes—and we agree—that these assertions still weigh in Defendant’s

 5 favor. See Garza, 2009-NMSC-038, ¶ 32 (holding that the right to a speedy trial is

 6 so fundamental in nature that even the failure to assert does not constitute a waiver).

 7 Moreover, we are aware that Defendant concurred with the State’s first continuance

 8 and requested a continuance himself; however, we believe that these actions should

 9 not be held against Defendant when the State caused the delays by its inexcusable late

10 disclosure either mere days or the day before the trial date. See Taylor, 2015-NMCA-

11 012, ¶¶ 13, 14, 18 (concluding that the defendant did not acquiesce in the delay

12 caused by the state, even though the defendant filed a motion for continuance).

13 Accordingly, we conclude that Defendant asserted his right and this further weighs

14 in his favor.

15 D.       Prejudice

16   {23}   Under the fourth and final factor, “a defendant must show particularized

17 prejudice of the kind against which the speedy trial right is intended to protect.”

18 Garza, 2009-NMSC-038, ¶ 39. In order to demonstrate a particularized prejudice, the

19 United States Supreme Court has stated that the right to a speedy trial was designed:


                                             13
 1 “(i) to prevent oppressive pretrial incarceration; (ii) to minimize anxiety and concern

 2 of the accused; and (iii) to limit the possibility that the defense will be impaired.” Id.

 3 ¶ 35 (internal quotation marks and citation omitted). In regards to the first and second

 4 types of prejudice, “we weigh this factor in the defendant’s favor only where the

 5 pretrial incarceration or the anxiety suffered is undue.” Id. “[W]ithout a particularized

 6 showing of prejudice, we will not speculate as to the impact of pretrial incarceration

 7 on a defendant or the degree of anxiety a defendant suffers.” Id.

 8   {24}   Defendant argues only that the particular prejudice he suffered was undue

 9 anxiety, relying on his affidavit attached as an exhibit to his second motion to dismiss

10 for speedy trial violation. The district court did not consider the affidavit because it

11 was not admitted into evidence at the hearing. However, we conclude the

12 affidavit—attached to the motion as an exhibit—can properly be considered. See Rule

13 5-120(D) NMRA (“Affidavits, statements, depositions[,] or other documentary

14 evidence in support of the motion may be filed with the motion.”). We therefore

15 examine the affidavit to determine whether Defendant has established prejudice.

16   {25}   In his affidavit, Defendant asserted that the unresolved case caused loss of

17 employment, and an inability to work in his field or to obtain other avenues of work,

18 together with severe financial difficulties. Defendant stated that his wife and children

19 were fired from their jobs, which they had held for years; that his clients from


                                               14
 1 previous years had taken their business to other companies because the case had taken

 2 so long to reach an outcome; that the restrictions imposed during this case prevented

 3 him from working in his field; that no company he applied to would hire him while

 4 the case was pending, including fast-food restaurants; that he was denied

 5 unemployment benefits due to the pending case, culminating in $26,000 in lost

 6 benefits; that the New Mexico government would not process his yearly tax refunds

 7 as a result of the on-going case; that he had to sell his families’ cars, furniture,

 8 jewelry, and sentimental possessions to survive; that his house was repossessed and

 9 his savings and retirement accounts depleted; and that he had been evicted from a

10 place that he was renting.

11   {26}   Defendant also asserted that many of his family members “ostracized” his

12 family and himself for the past five years and that his brother will not speak with him

13 until this case is resolved due to the brother’s employer—a large banking

14 institution—advising against any communication to preclude any possible testimony

15 from the brother. Due to these continuances, Defendant stated that he has sought a

16 therapist to cope with the stress and contemplated suicide to end his anxiety.

17   {27}   The State relies on Spearman for the proposition that alleged prejudice must

18 occur from the delay beyond the presumptively prejudicial threshold, and not arise

19 from the original indictment. We rejected this argument in Vigil-Giron:


                                             15
 1          We do not believe that the Spearman Court’s statement was intended to
 2          espouse a principle that prejudice suffered after the indictment but prior
 3          to the speedy trial triggering date has no bearing on our analysis. Rather,
 4          insofar as the Spearman Court was focused on the question whether the
 5          allegations of prejudice could be substantiated by evidence, we believe
 6          the Court’s statement was intended to convey that the defendant must
 7          prove with specificity whether and how he was prejudiced by the
 8          pending charges.

 9 Vigil-Giron, 2014-NMCA-069, ¶ 50.

10   {28}   Defendant lost his ability to work in his field or obtain other employment,

11 exhausted his financial resources and lost his home, and was ridiculed by numerous

12 family members. Defendant was also deprived of his association with his brother and

13 Defendant considered suicide as a remedy to his situation. This anxiety was exactly

14 the type of prejudice that the speedy trial right was designed to prevent. See id. ¶ 56

15 (“[The d]efendant’s anxiety, loss of employment, continued inability to find work,

16 and the public humiliation that she suffered as a result of the pending indictment are

17 forms of prejudice that the speedy trial right is intended to curtail.”); Spearman,

18 2012-NMSC-023, ¶ 37 (recognizing that an “[a]rrest is a public act that may seriously

19 interfere with the defendant’s liberty . . . and that may disrupt his employment, drain

20 his financial resources, curtail his associations, subject him to public obloquy, and

21 create anxiety in him, his family and his friends” (internal quotation marks and

22 citation omitted)); Salandre v. State, 1991-NMSC-016, ¶ 18, 111 N.M. 422, 806 P.2d
23 562 (recognizing that the speedy trial right “protects against interference with a

                                                16
 1 defendant’s liberty, disruption of employment, curtailment of associations, subjection

 2 to obloquy, and creation of undue anxiety”).

 3   {29}   The State argues that other factors in Defendant’s personal life caused the

 4 anxiety, but it neither cites to any evidence in the record to justify its argument, nor

 5 did it submit any evidence in response to Defendant’s renewed motion to dismiss for

 6 speedy trial violation. Defendant established particular prejudice, and we weigh this

 7 factor in favor of Defendant. Yet, we need not determine the weight to be given in

 8 Defendant’s favor due to our analysis on the other factors. See Garza, 2009-NMSC-

 9 038, ¶ 39 (“[I]f the length of delay and the reasons for the delay weigh heavily in

10 defendant’s favor and defendant has asserted his right and not acquiesced to the

11 delay, then the defendant need not show prejudice for a court to conclude that the

12 defendant’s right has been violated.”).

13 E.       Balancing Test

14   {30}   The length of the delay of forty-six months was over double the amount of time

15 necessary to cross the presumptively prejudicial threshold and weighs heavily against

16 the State. The majority of the delay was caused by the State’s bureaucratic

17 indifference, inexcusably late disclosures, and late acceptance of the co-defendants

18 into the preprosecution diversion program. These reasons for the delay weigh heavily

19 against the State. Defendant also properly asserted his right to speedy trial and did not


                                              17
 1 acquiesce in the delay. Even without the prejudice factor weighing in favor of

 2 Defendant, as it does here, the weight of the first three factors in Barker demonstrate

 3 that Defendant’s constitutional right to a speedy trial has been violated.

 4 III.     CONCLUSION

 5   {31}   The order of the district court is reversed, we remand the case to the district

 6 court to vacate Defendant’s convictions, and for dismissal of the indictment with

 7 prejudice.

 8   {32}   IT IS SO ORDERED.



 9                                                 ______________________________
10                                                 MICHAEL E. VIGIL, Chief Judge


11 WE CONCUR:


12 ___________________________________
13 MICHAEL D. BUSTAMANTE, Judge



14 ___________________________________
15 RODERICK T. KENNEDY, Judge




                                              18